 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     BRIANA ROSS,                                    )   Civil No. 1:19-cv-00619-BAM
14
                                                     )
15          Plaintiff,                               )   STIPULATION FOR VOLUNTARY
                                                     )   REMAND PURSUANT TO SENTENCE
16                  v.                               )   FOUR OF 42 U.S.C. § 405(g)
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
22
     with the approval of the Court, that the Commissioner has agreed to a voluntary remand of this
23
     case for further administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). The
24
     purpose of the remand is to offer Plaintiff a de novo hearing and decision.
25
            Upon remand to the Defendant, the Appeals Council will remand this case to an
26
     Administrative Law Judge (ALJ) with directions to hold a new hearing and issue a new decision.
27
            As noted, this stipulation constitutes a remand under the fourth sentence of Section
28
     205(g) of the Social Security Act. 42 U.S.C. § 405(g).

                                                     1
 1                                               Respectfully submitted,
 2   Date: April 8, 2020                         Law Offices of Lawrence D. Rohlfing
 3
                                          By:    /s/ Cyrus Safa *
 4                                               Cyrus Safa
                                                 (*By email authorization)
 5                                               Attorney for Plaintiff
 6
 7   Date: April 8, 2020                         McGREGOR W. SCOTT
                                                 United States Attorney
 8
 9                                        By:    /s/ Michael K. Marriott
                                                 MICHAEL K. MARRIOTT
10                                               Special Assistant United States Attorney
                                                 Attorneys for Defendant
11
12
                                                 ORDER
13
            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that this action be
14
     remanded to the Commissioner of Social Security for further administrative action consistent
15
     with the above stipulation.
16
17   IT IS SO ORDERED.

18      Dated:     April 9, 2020                            /s/ Barbara    A. McAuliffe             _
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28


                                                    2
